Citation Nr: 1716306	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  

This matter is before the Board of Veteran's Appeals (Board) on appeal of an August 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.


FINDING OF FACT

The Veteran's tinnitus was incurred in or caused by military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's tinnitus claim is being granted in this case, representing a full award of the benefits sought on appeal.  Consequently, any further discussion respecting the VCAA is not necessary.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, to include tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a)); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an "organic disease[ ] of the nervous system").

The Veteran has consistently reported that he currently suffers from tinnitus, and these contentions are documented in both lay statements and medical evidence of record.  In his June 2011 Notice of Disagreement, the Veteran asserted that he currently suffers from tinnitus, and was exposed to loud noise during military service at Buckley Army National Guard Base.  The Veteran indicated that he was regularly exposed to aircraft noise during service, noting that his ears would "hurt and ring at the end of [his] shift from the jets and the headset[,]" and that, "[b]eing 22 y[ea]rs old at the time [he] didn't think it would end up permanent."  

The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was Air Traffic Control Operator.  In a February 2012 Statement of the Case (SOC), the AOJ conceded that the Veteran had military noise exposure.  

A review of the Veteran's service treatment records does not document treatment for, complaints of, or diagnosis of tinnitus during military service.  However, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In February 2010, the Veteran underwent a VA examination.  The VA examiner opined that, in light of the Veteran's in-service exposure to jet engine noise, the Veteran's tinnitus "is more likely than not related to noise exposure from military service."  In response to a request from the AOJ to review the Veteran's enlistment and separation audiograms, the examiner provided a March 2010 addendum in which she opined that the Veteran's tinnitus is "at least as likely as not related to noise exposure from military service."  

The Veteran also received VA examinations in June 2010 and January 2012.  The VA examiner in both those exams noted that the Veteran's electronic hearing testing conducted at enlistment and discharge does not show hearing loss while in service.  As a result, the examiner opined that the Veteran's tinnitus "is not caused by or a result of noise exposure while in service."  

Based on the foregoing evidence, the Board finds service connection for tinnitus is warranted.

As noted above, the Veteran has consistently reported that he currently suffers from tinnitus, and the AOJ has conceded that the Veteran had military noise exposure.  Accordingly, both the current disability and in-service incurrence criteria have been met. 

The final question is whether the Veteran's current tinnitus is related to his active service.  The Veteran's consistent and competent lay statements indicate that he had tinnitus ever since military service.  The Veteran is competent to state that the ringing in his ears began during service as these symptoms are capable of lay observation, and the Board finds these statements to be both credible and probative.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

Turning to the VA examinations, the examiner who conducted the June 2010 and January 2012 examinations concluded that the Veteran's tinnitus was not caused by or a result of in-service noise exposure.   However, the examiner's opinion appears to be based solely on the lack of any presence of hearing loss noted during service or at discharge therefrom, and does not appear to consider the Veteran's lay statements indicating that he had tinnitus ever since military service.  Because the examiner does not provide an adequate rationale in support of the portions of that opinion related to the nexus between the Veteran's tinnitus and his military service, the Board cannot find that this medical opinion is adequate or consistent with VA case law.  

The sole remaining evidence respecting a nexus is the February 2010 and March 2010 opinions, which concluded that the Veteran's tinnitus was at least as likely as not related to his in-service noise exposure.  The examiner indicated that she reviewed enlistment and separation audiograms in formulating her opinion, and noted the Veteran's reports of exposure to jet engine noise in service.  

In conclusion, the lay and medical evidence as to whether the Veteran's tinnitus is related to his military service is at least in equipoise.  Thus, entitlement to service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


